Citation Nr: 1534475	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  11-19 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty form January 1970 to November 1971.

This matter is before the Board of  Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Board previously remanded this matter in July 2012 and August 2014 for further development, to include the scheduling of a Travel Board hearing and a VA examination.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at an August 2012 Travel Board hearing.  A copy of the transcript is associated with the file.

In the Board's August 2014 remand, it characterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder.  The Board has characterized the issues above according to the evidence of record.

The issue of entitlement to aid and attendance has been raised by the record in a March 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for bipolar disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The evidence is at least in equipoise as to whether the Veteran has a current diagnosis of PTSD related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110 , 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159 , 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303(a) . Service connection for PTSD has slightly different requirements than general service connection. 

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997); 38 C.F.R. § 4.125(a) .

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b) . 

If there is no combat experience, or if there is a determination that the Veteran engaged in combat but the claimed stressor is not related to such combat, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors. Cohen, 10 Vet. App. at 142; Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996). 

That notwithstanding, effective July 13, 2010, VA amended the regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. Specifically, 38 C.F.R. §3.304(f)(3) was amended to redesignate former paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads: if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. §3.304(f)(3).
The Veteran has a diagnosis of PTSD, most recently at his March 2015 VA examination.  The Veteran's claimed stressors are combat related, specifically when he was stationed at Ca Mau Naval Base in South Vietnam when it came under attack, as alleged at his August 2012 Travel Board hearing.  While the Veteran's personnel record does not indicate that he was in combat, this is not dispositive of whether he was exposed to enemy fire. 

As a result of this exposure to enemy fire, the Veteran claims he now experiences a variety of symptoms consistent with PTSD, as documented at his March 2015 VA examination.  The Board finds that the diagnosis of PTSD satisfies requirement (1) for PTSD service connection. 

With regard to requirement (2) for PTSD service connection, the Board notes that service treatment records lack any documentation of treatment for psychiatric conditions or any relevant symptoms.  However, in line with the amendment to 38 C.F.R. §3.304(f)(3), the Board finds that the Veteran's lay evidence regarding his time stationed at Ca Mau Naval Base in South Vietnam to be fully adequate to qualify as a stressor relating to a "fear of hostile military or terrorist activity."  As a result, requirement (2) for PTSD is met.

Regarding requirement (3), the 'nexus' requirement, the Board finds that it is satisfied.  The March 2015 VA examiner concluded that the Veteran's currently diagnosed PTSD is at least as likely as not related to his military service.  In his examination report, the examiner focused on the Veteran's previously discussed stressors.  It is clear from this examiner's report that he believed that the Veteran's fear of hostile military activity in service caused or contributed to the diagnosis of PTSD. Consequently, the nexus requirement is satisfied and service connection for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted.

REMAND

The Board notes the March 2015 VA examiner's diagnosis of bipolar disorder and corresponding conclusion that it is not likely related to the Veteran's military service.  However, the examiner provided no rationale to support this opinion.  As a result, the Board finds the examination to be inadequate and a remand for a new examination, or addendum opinion, to be necessary. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a 38 C.F.R. § 3.159(b) letter addressing the claim for service connection for bipolar disorder as secondary to PTSD.

2.  Return the claims file to the March 2015 examiner.  If this examiner is not available, return it to an examiner of appropriate knowledge and expertise.  It is up to the discretion of the examiner if a new examination is necessary, or, in the alternative, an addendum opinion is adequate.

All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed disorder. 

In the opinions offered by the examiner, the examiner should discuss any relevant medical or lay evidence.  The examiner should:

Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's bipolar disorder was sustained during service, or, is etiologically related to an injury or illness sustained by the Veteran during his active duty service, or was caused or aggravated by the service-connected PTSD.

A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file and supporting medical principles, and, must be expressed in a typewritten report.  The examiner should reconcile any conflicting medical or lay evidence of record with his/her opinion.

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand. If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
4. After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal. If any benefit sought is not granted, the appellant and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


